Citation Nr: 1639778	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-33 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to April 12, 2007, for the award of a 60 percent disability rating for psoriasis.  

2.  Entitlement to an increased rating for psoriatic arthritis of the right knee and right elbow, rated as 10 percent disabling prior to July 21, 2011; as 40 percent disabling from July 21, 2011, to January 15, 2013.  

3.  Entitlement to an increased rating for psoriatic arthritis of the right elbow, rated as 10 percent disabling from January 16, 2013.  

4.  Entitlement to an increased rating for psoriatic arthritis of the right knee, rated as 30 percent disabling from March 1, 2014.  

5.  Entitlement to a higher initial rating for right knee instability, rated as 10 percent disabling prior to February 23, 2012, and as noncompensable from February 23, 2012, to January 15, 2013.  

6.  Entitlement to a higher initial rating for psoriatic arthritis of the right elbow, (impairment of supination and pronation), rated as noncompensable from July 10, 2015.  



REPRESENTATION

Appellant represented by:	John Berry, attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1973 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.  

In a June 2015 decision, the Board denied the Veteran an effective date prior to April 12, 2007, for the award of a 60 percent rating for psoriasis.  The Veteran appealed this determination to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2016 order, the Court granted a January 2016 Joint Motion for Remand (Joint Motion) which vacated the Board's June 2015 decision as to this issue and returned it to the Board for further consideration.  

The remainder of the issues on appeal were denied by the Board in a November 2015 decision.  The Veteran also appealed these determinations to the Court.  In a February 2016 order, the Court granted another January 2016 Joint Motion for Remand (Joint Motion) which vacated the Board's November 2015 decision and returned these issues to the Board for further consideration.  

The issue of entitlement to an effective date prior to April 12, 2007, for the grant of a 60 percent rating for psoriasis is decided below.  The remainder of the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 10, 2006, VA treatment record reflects for the first time the need for constant or near constant use of systemic immunosuppressive therapy for treatment of psoriasis.  

2.  The current claim for an increased rating for psoriasis was filed in the form of an informal claim received January 6, 2012.  


CONCLUSION OF LAW

The criteria for an effective date of February 10, 2006, and no earlier for a disability rating of 60 percent for psoriasis have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.118, Diagnostic Code 7816 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was provided notice regarding the effective date of an increased rating in a January 2012 letter, prior to the January 2013 rating decision on appeal.  Moreover, neither the Veteran nor her representative has asserted that any defect in notice provided to the Veteran or that it has affected the fairness of the adjudication.  See Sanders v. Shinseki, 556 U.S. 396, 407, 410 (2009). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks an effective date prior to April 12, 2007, for the award of a 60 percent disability rating for psoriasis.  She contends she met the schedular criteria for such a rating prior to that date, and an earlier effective date is thus warranted.  

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2015).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. §§ 3.157(b)(1); 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400.  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id.

The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply and are cited below.  

In determining an effective date for an award of increased compensation, VA must make two essential determinations.  It must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred.  

With respect to the first determination, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a) (2015).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c) (2015).  Further, under certain circumstances, reports of examination or hospitalization may be accepted as an informal claim for benefits.  See 38 C.F.R. § 3.157 (2015).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for increased benefits and is requested to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196 (1992).  

In the present case, the Veteran filed a claim for an increased rating for her psoriasis which was received by VA on April 21, 2005.  In an August 2005 rating decision, the RO denied a disability rating in excess of the 50 percent rating currently assigned this disability.  She did not initiate a timely appeal of this determination, and it became final.  See 38 U.S.C.A. § 7105 (West 2014).  

The next claim for an increased rating for psoriasis was received by VA on January 6, 2012.  In a January 2013 rating decision, the RO awarded the Veteran a 60 percent disability rating, effective January 6, 2012, for this disability.  This award was made pursuant to Diagnostic Code 7816, for psoriasis, which provides a 60 percent rating for a skin disorder involving more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7816 (2015).  

The Veteran filed a notice of disagreement regarding this effective date, initiating this appeal.  In the subsequent March 2013 statement of the case, the RO awarded the Veteran an effective date of April 12, 2007 for this increase, based on review of the private and VA medical treatment records.  See 38 C.F.R. § 3.157.  Specifically, the RO found that on that date, the Veteran began using Etanercept (also known as Enbrel), a systemic immunosuppressive medication, for her psoriasis.  The appellant and her representative assert that because this medication was first recommended by a VA care provider on February 10, 2006, that date is the proper effective date for the increased rating.  The Board notes that actual use of Enbrel was not initiated until April 2007, a fact not disputed by the appellant.  Use of this medication was apparently placed on a hold status until that date to determine if it was otherwise contraindicated by the Veteran's other health issues.  

The Veteran asserts that because the use of a systemic immunosuppressive medication became required, per her physician's suggestion, on February 10, 2006, an earlier effective date is warranted, regardless of the fact she did not begin usage of the drug until April 2007.  Affording the Veteran all benefit of the doubt, the Board agrees.  The plain language of Diagnostic Code 7816 states that a 60 percent rating is to be awarded when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  As such, an effective date of February 10, 2006, is warranted for the award of a 60 percent rating for psoriasis.  

Regarding entitlement to an effective date prior to that date, the evidence does not suggest and the Veteran does not contend it became a factually ascertainable that an increase in disability occurred prior to that date, or that a prior formal or informal claim was received and remained unadjudicated.  Therefore, under the regulations, the earliest possible effective date for the award of a 60 percent disability rating for psoriasis is February 10, 2006, and an effective date prior to that date must be denied.  

Accordingly, after resolving the benefit of the doubt in favor of the Veteran, the Board finds that the evidence indicates that the February 10, 2006, VA treatment record served as both an informal claim for and evidence in favor of an increased rating, to 60 percent, for psoriasis.  Therefore, an effective date of February 10, 2006, and no earlier is assigned for the award of a disability rating of 60 percent for the Veteran's service-connected psoriasis.  See 38 C.F.R. § 3.400; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date of February 10, 2006, is granted for the award of a 60 percent disability rating for psoriasis.  
REMAND

The Veteran seeks increased ratings of various orthopedic disabilities of the right elbow and knee.  In denying these claims in November 2015, the Board relied upon the results of a July 2015 VA examination.  According to the Joint Motion, however, this examination was inadequate, as it failed to specify whether the Veteran experienced additional limitation of motion due to flare-ups of her service-connected right elbow and knee disabilities.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011) ("the medical examiner must . . . express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time.")  As this examination was found by the parties to be inadequate, remand is required in order for a new and more complete examination to be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from VA's Nebraska Western Iowa Health Care System, from August  2015 to the present.

2.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected right elbow and knee disabilities.  The claims file must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished, including range of motion testing of the right elbow and knee. 

The examiner should offer an opinion as to the degree on which pain first appears on range of motion of the right elbow and knee joints.  The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, and pain with repetitive use, and provide an opinion as to how these factors result in any additional limitation of motion (in degrees, if possible), or otherwise impair functioning of the knee or elbow.  The examiner must state whether flare-ups of the right elbow or knee result in any additional limitation of motion or other symptomatology.  

The examiner should set forth all examination findings to include any other impairment resulting from the service-connected disabilities of the right elbow and knee, along with an explanation for any conclusions reached.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


